712 N.W.2d 492 (2006)
474 Mich. 1131
In re CONTEMPT OF Mark Allen MURDOCK.
American Axle & Manufacturing, Inc., Plaintiff-Appellee,
v.
Mark Allen Murdock, and Juanita Denise Murdock, Defendants-Appellants.
Docket Nos. 130559 & (46)(47). COA No. 262786.
Supreme Court of Michigan.
April 28, 2006.
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the November 30, 2005 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court. The motion for stay is DENIED.